EXHIBIT 3.1 ROSS MILLER Secretary of StateDocument Number: 20100305678-72 204 North Carson Street, Suite 4Filed in the Office of/s/ Ross Miller Carson City, Nevada 89701-4520Secretary of State, State of Nevada (775) 684-5708Filing Date and Time: 05/04/2010 12:50 PM Website: www.nvsos.govEntity Number: E0213212010-8 ARTICLES OF INCORPORATION (Pursuant to NRS Chapter 78) 1. Name of Corporation: CHINA SHOUGUAN MINING CORPORATION 2. Registered Agent for Service of Process: Commercial Registered Agent: CSC SERVICES OF NEVADA, INC. 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value:150,000,000 Par value per share: $.0001 4. Names and Address of the Board of Directors: Harry J. Orfanos, 4666 Mission Ave, Suite 1, San Diego, CA. 92116 5. Purpose: To engage in any legal activity 6. Name, Address and Signature of Incorporator: CSC SERVICES OF NEVADA, INC., 502 East John Street, Carson City, NV. 89706/s/ C. Woodgate 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Regisetred Agent for the above named Entity. /s/ C. WoodgateDate: 5/4/10 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov CERTIFICATE OF AMENDMENT (Pursuant to NRS 78.380) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation (Pursuant to NRS 78.380 – Before Issuance of Stock 1. Name of corporation:CHINA SHOUGUAN MINING CORPORATION 2. The articles have been amended as follows: Article 3 of the Articles of Incorporation is hereby amended to read as follows: Number of shares with par value:300,000,000 Par value per share: $0.0001 3. The undersigned declare that they constitute at least two-thirds of the following: X Incorporators Board of Directors 4. Effective date of filing: (optional) 5. The undersigned affirmatively declare that to the date of this certificate, no stock of the corporation has been issued. 6. Signatures: /s/ Harry J. Orfanos (Authorized Signature)
